DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on March 19, 2021. This Action is made FINAL.
Claims 2, 4, 12, 14 were canceled.
Claims 1, 3, 5-11, 13, 15-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see Page 7, filed "Tseng and Yoshioka do not teach or suggest "determining whether "the destination is a new destination to which the vehicle has not previously gone based on the score values , with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krumm (US20110282571A1). The examiner note that the amendment filed necessitated a new ground of rejection. In particularly, “determining whether the destination is a new destination to which the vehicle has not previously gone based on the score values and the confidence measures” stated the utilization of a combination of score values and confidence measures. The canceled claim 4 stated “determining whether the destination is the new destination based on the score values includes determining a confidence measure for each of the known destinations” indicating confidence measure as a part of the score values which is different from a determination base on combination of score values and confidence measures. Therefore, necessitated a new ground of rejection.

Applicant's arguments filed "Tseng and Yoshioka fail to teach or suggest "determining a location of the new destination based on changes in a heading angle of the vehicle over time." have been fully considered but they are not persuasive. The applicant argued that determine a direction in which the user is moving does not correspond to "heading angle". The examiner note that under the broadest reasonability interpretation heading angle would be encompassed by direction in which the user is moving. The examiner would like to point to Para 312 of Yoshioka “a position information accumulation unit 117 is a unit that accumulates detected position information, and furthermore, a movement direction detection unit 118 detects a movement direction of the user form the accumulated position information” and Para 313 of Yoshioka “from the direction and detected position, the distance to “Yodobashi Cram School” is growing smaller, and therefore it is possible to judge that the user is moving toward the “Yodobashi Cram School”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-11, 13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 1, 3, 5-10 are directed to a method for adaptive live trip prediction of a destination of a vehicle (i.e., a process). Therefore, claims 1, 3, 5-10 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A method for adaptive live trip prediction of a destination of a vehicle comprising:
receiving current location information of the vehicle at a first time;
determining a distance of the vehicle from each of a plurality of known destinations at which the vehicle has been previously located based on patterns learned from stored trip data of the vehicle;
determining a score value for each of the known destinations based on the distance of the vehicle from each of the known destinations at the first time, based on a previous distance of the vehicle from each of the known destinations at a previous time, and based on a predetermined weighting of each of the known destinations that is based on visit frequency;
determine a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations;
determining whether the destination is a new destination to which the vehicle has not previously gone based on the score values and the confidence measures; and
when it is determined that the vehicle is heading to the new destination, determining a location of the new destination based on changes in a heading angle of the vehicle over time.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, the limitation of “determining a distance of the vehicle from each of a plurality of known destinations" in the context of this claim encompasses the user mentally determining distance from each destination.  Furthermore, the limitation of “determining a score value for each of the known destinations” in the context of this claim encompasses the user mentally determining the likelihood of each destination base on memory. Similarly, the limitation of “determine a confidence measure for each of the known destinations” in the context of this claim encompasses the user mentally determining likelihood of each of the known destination. Lastly, the limitation of “determining a location of the new destination” in the context of this claim encompasses the user mentally thinking and identifying of the new destination. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.

	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.  Regarding the additional limitations of receiving the current location information of the vehicle, the examiner submits that this limitation is an extra-solution activity that is directed to data gathering (MPEP 2106.05(g)).
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B

Hence the claim is not patent eligible. 
Therefore, claim(s) 1 is/are ineligible under 35 U.S.C. 101. 

With respect to claims 3, 5-10, they fail to integrate the abstract idea into a practical application.  Claims 3, 5-6 are further narrowing the abstract idea, while claims 7-10 are directed to mere insignificant extra solution activity.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claims 11, 13, 15-20 are directed to a non-transitory computer-readable medium storing a program for adaptive live trip prediction of a destination of a vehicle (i.e., a machine).  The 101 analysis for claim 11 is substantially the same as claim 1 above except for the additional limitation of non-transitory computer-readable medium, which do not integrate the judicial exception into practical application in Step 2A Prong 2 because it is directed to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9-10, 11, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US PG Pub 20160109243 A1) in view of Yoshioka (US PG Pub 20060238409 A1) further in view of Krumm (US20110282571A1).

	In regards to claim 1, Tseng teaches a method for adaptive live trip prediction of a destination of a vehicle (Tseng: Abstract “A vehicle includes a controller that, in response to a match between a current location of the vehicle and a recognized location, retrieves potential destinations corresponding to the recognized location”) comprising: 
	receiving current location information of the vehicle at a first time (Tseng: Para 39 “The GPS system may receive the request and transmit a signal comprising data that represents the current location of the vehicle”); 
	a plurality of known destinations at which the vehicle has been previously located based on patterns learned from stored trip data of the vehicle (Tseng: Para 18 “the systems may apply several methods to predict one or more locations a driver of a vehicle may be traveling to as their final destination. The methods may include location learning, relative frequency analysis of prior traveled locations, and managing a database to streamline and reduce the less relevant location learned data stored in memory”);
	determining a score value for each of the known destinations (Tseng: Para 59 “The trip vector x is based on the start location and end location, and may be either a True or False value between competing alternative destinations. The destination prediction method may compare the same start location to the one or more end destinations stored in the database such that the end destinations are viewed as competing route alternatives”; Para 58 “For example, the trip vector indicates a trip having a start point of location A and an end location of location B”; i.e. the trip vector would encompass a score value for each of the known destinations) based on the distance of the vehicle from each of the known destinations at the first time (Tseng: Fig. 4 element 312; i.e. the figures shows that the distance would be a factor in calculating trip vector) , based on a previous distance of the vehicle from each of the known destinations at a previous time(Tseng: Para 56 “updating information whenever a trip vector is formed, therefore the method may capture information form the last twenty (20) observations. For example, starting at location A, the method may retrieve information from the last twenty trips that have started from location A”; Para 83 “ The trip vector 302 may take into consideration compressed trip traces 314 such as a route point of interest 318 to location B, location C, location D, etc.”; i.e. the  information form the last twenty (20) observations along with compressed trip traces would include previous distance), and based on a predetermined weighting of each of the known destinations that is based on visit frequency (Tseng: Fig. 2B element 162; Para 44 “The method may use the relative frequency as a weight to calculate which route to output when there is need to aggregate information such as destination B, C, and D in the location database”); 
	determining a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle (Tseng: Para 44 “For example, a driver is at location A and the system predicts that the driver may be going to location B, location C or location D each with different probability”)…
	determining whether the destination is a new destination to which the vehicle has not previously gone based on the score values (Tseng: Para 61 “If the trip vector is a new trip not stored in the database, the method may store the new trip in the database and set the Flag to true. For example, if the trip vector is location A to location E and this trip vector is new, the method may set the Flag to true and the rest of the trips not ending in location E (location A to location B, location A to location C, and location A to location D) may be set to false”)…; and 
	when it is determined that the vehicle is heading to the new destination, determining a location of the new destination (Tseng: Para 61 “in response to the GPS data comprising a new location and/or a new trip, the method may create a new route candidate. The new route candidate provides a new entry into the database to store information related to the new location and/or new trip”).
Yet Tseng do not explicitly teach determining a distance of the vehicle from each of a plurality of known destinations;
…a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations.
determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures.
determining a location of the new destination based on changes in a heading angle of the vehicle over time.
However, in the same field of endeavor, Yoshioka teaches determining a distance of the vehicle from each of a plurality of known destinations (Yoshioka: Para 338 “calculates the distance between the user and the destination candidates with the destination candidate distance calculation unit 123; and it is thus possible for the destination prediction unit 107 to predict the destination candidate which the user is approaching as the destination”).
…a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations (Yoshioka: Para 224 “the “park” has a 10% (1÷10) movement probability, but as the target area “Sports Gym Excise” has a 90% (9÷10) movement probability, which is the highest, the predicted target area is the “Sports Gym Excise”; Para 312 “calculate a distance to these facilities from the position information of the plurality of destination candidates isolated by the destination candidate isolation unit 116; judge, for example, the facility which the user is approaching as the facility the user is moving toward; and predict that facility as the destination”; Para 313 “it is possible to judge that the user is moving from north to south. Furthermore, from the direction and detected position, the distance to “Yodobashi Cram School” is growing smaller, and therefore it is possible to judge that the user is moving toward the “Yodobashi Cram School”).
determining a location of the new destination based on changes in a heading angle of the vehicle over time (Yoshioka: Para 312 “a movement direction detection unit 118 detects a .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method for adaptive live trip prediction of a destination of a vehicle of Tseng with the feature of determining a distance of the vehicle from each of a plurality of known destinations; …a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations; determining a location of the new destination based on changes in a heading angle of the vehicle over time disclosed by Yoshioka. One would be motivated to do so for the benefit of “predict the destination candidate which the user is approaching as the destination” (Yoshioka: Para 338).
Yet the combination of and Yoshiok do not explicitly teach determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures.
However, in the same field of endeavor, Krumm teaches determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures (Krumm: Para 8 “Open world and/or closed world analyses can be integrated into a location forecast; thus, the analysis can include forecasting about both the likelihood of a driver visiting a previously unobserved location (as a function of an observation horizon), and the spatial relationships of new locations, given prior locations”; Para 54 “the probability of a driver's destinations can be to consider the likelihood of seeing destinations that had not been seen before, thus leveraging an “open-world” model. By modeling this effect, a closed-world probability mass function taken at an early point in a survey (e.g., observation of the driver) can be transformed into an approximation of the steady state probability that can be observed at the end of the survey and beyond. This open world model then replaces Pclosed(d=i) and can yield a more accurate model of the places a subject tends to visit”; Para 55 “Referring to FIG. 5, illustrated is a system 500 that utilizes open world modeling to predict destination(s). The system 500 includes the interface component 102 and the destination estimator component 104. Further, the destination estimator component 104 includes the user history component 402 that evaluates historical data comprised in obtained input data. The user history component 402 can further include an open world modeling component 502 that explicitly considers a likelihood and location of new destinations that have not yet been observed (e.g., destinations not included as part of the historical data)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method for adaptive live trip prediction of a destination of a vehicle of Tseng and Yoshiok with the feature of determining whether the destination is a new destination to which the vehicle has not previously gone based on … the confidence measures disclosed by Krumm. One would be motivated to do so for the benefit of “enhance the predictions of destinations and routes” (Krumm: Abstract).

In regards to claim 3, the combination of Tseng, Yoshioka, and Krumm teaches the method according to claim 1, and Tseng further teaches the stored trip data includes previous location information of the vehicle at previous times (Tseng: Para 05 “A navigation prediction system includes at least one controller in communication with a database. The at least one controller is programmed to collect navigation data including start locations and end locations defining a plurality of trips”).

	
	In regards to claim 9, the combination of Tseng, Yoshioka, and Krumm teaches the method according to claim 1, and Tseng further teaches outputting the location of the new destination to a user interface in the vehicle (Tseng: Para 6 “A route mapping method for a vehicle includes receiving signals indicative of a current location of the vehicle, and in response to a match between the current location and a recognized location, retrieving potential destinations learned to be associated with the recognized location each having a ranking based on a probability that the vehicle will travel to the potential destination. The method further includes outputting signals for display indicative of one or more routes between the current location and at least one the potential destinations”).

In regards to claim 10, the combination of Tseng, Yoshioka, and Krumm teaches the method according to claim 1, and Tseng further teaches outputting to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination(Tseng: Para 6 “A route mapping method for a vehicle includes .

As per claim 11, it recites a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Tseng further teach a non-transitory computer-readable medium storing a program for adaptive live trip prediction of a destination of a vehicle, which, when executed on a computer, causes the computer to perform the functions(Tseng: Para 16 “It is recognized that any circuit or other electrical device disclosed herein may include any number of microprocessors, integrated circuits, memory devices (e.g., FLASH, random access memory (RAM), read only memory (ROM), electrically programmable read only memory (EPROM), electrically erasable programmable read only memory (EEPROM), or other suitable variants thereof) and software which co-act with one another to perform operation(s) disclosed herein”)

As per claim 13, it recites a non-transitory computer-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 19, it recites a non-transitory computer-readable medium having limitations similar to those of claim 9 and therefore is rejected on the same basis.

As per claim 20, it recites a non-transitory computer-readable medium having limitations similar to those of claim 10 and therefore is rejected on the same basis.

Claim 5-8, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Yoshioka and Krumm, further in view of Lehmann (US PG Pub 20110238289 A1).

In regards to claim 5, the combination of Tseng, Yoshioka, and Krumm teaches the method according to claim 1.
Yet the combination of Tseng, Yoshioka, and Krumm do not teach determining whether each of the confidence measures is below a predetermined threshold.
However, in the same field of endeavor, Lehmann teaches determining whether each of the confidence measures is below a predetermined threshold (Lehmann: Para 51 “a second prediction score threshold variable is in the range between 0 and 50%. In case the prediction score of all predicted destinations is below said second threshold, the navigation device switches to ‘silent mode’”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Tseng, Yoshioka, and Krumm with the feature of determining whether each of the confidence measures is below a predetermined threshold disclosed by Lehmann. One would be motivated to do so for the benefit of “generates a destination prediction algorithm whose prediction accuracy grows over time provided the user of the navigation device does not show a random or completely unsteady traveling behavior” (Lehmann: Para 15).

In regards to claim 6, the combination of Tseng, Yoshioka, Krumm and Lehmann teaches the method according to claim 5, and Lehmann further teaches all of the confidence measures are below the predetermined threshold (Lehmann: Para 51 “a second prediction score threshold variable is in the range between 0 and 50%. In case the prediction score of all predicted destinations is below said second threshold, the navigation device switches to ‘silent mode’”), while Tseng further teaches a determination is made that the vehicle is heading to the new destination (Tseng: Para 91 “A new route candidate is generated when a compressed GPS stream is considered to be different to existing route candidates by at least a certain threshold recognized by the prediction method”).

In regards to claim 7, the combination of Tseng, Yoshioka, Krumm and Lehmann teaches the method according to claim 6, and Tseng further teaches outputting the location of the new destination to a user interface in the vehicle (Tseng: Para 6 “The method further includes outputting signals for display indicative of one or more routes between the current location and at least one the potential destinations”; i.e. display of routes to potential destinations would encompass outputting the location of the new destination).

In regards to claim 8, the combination of Tseng, Yoshio, and Lehmann teaches the method according to claim 7, and Tseng further teaches outputting to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination(Tseng: Para 6 “The method further includes outputting signals for display indicative of one or more routes between the current location and at least one the potential .

As per claim 15, it recites a non-transitory computer-readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 16, it recites a non-transitory computer-readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 17, it recites a non-transitory computer-readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 18, it recites a non-transitory computer-readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668